Case: 21-60491     Document: 00516496682         Page: 1     Date Filed: 10/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                October 4, 2022
                                  No. 21-60491
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   Godfrey Kizito,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 561 579


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Godfrey Kizito, a native and citizen of Uganda, petitions for review of
   the Board of Immigration Appeals’ (BIA) dismissing his appeal from an
   Immigration Judge’s (IJ) denying his claims for asylum, withholding of
   removal, and protection under the Convention Against Torture (CAT). The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60491        Document: 00516496682          Page: 2   Date Filed: 10/04/2022




                                      No. 21-60491


   BIA agreed with the IJ: Kizito’s testimony was not credible; and he failed to
   present sufficient corroborating evidence to support his claims. Kizito
   challenges the adverse credibility determination and maintains he presented
   sufficient evidence showing his eligibility for relief.
          To the extent he asserts the country-condition report for Uganda
   establishes a well-founded fear of future persecution, that claim was not
   presented to the BIA; therefore, our court lacks jurisdiction to consider it.
   E.g., Martinez-Guevara v. Garland, 27 F.4th 353, 360–61 (5th Cir. 2022) (no
   jurisdiction to review BIA decision unless alien exhausts claim by presenting
   it to BIA in a manner where he “could reasonably tie what [he] said to the
   Board to [his] claims” before our court (citation omitted)).
          The BIA’s factual findings are reviewed for substantial evidence; its
   conclusions of law, de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th
   Cir. 2001).        The substantial-evidence standard applies to factual
   determinations that an alien is ineligible for asylum, withholding of removal,
   and CAT protection. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Under this standard, our court will reverse the BIA’s decision only when
   “the evidence compels a contrary conclusion”. Carbajal-Gonzalez v. INS,
   78 F.3d 194, 197 (5th Cir. 1996). “In other words, the alien must show that
   the evidence was so compelling that no reasonable factfinder could conclude
   against it.” Id.
          The IJ’s ruling is reviewed only to the extent it affected the BIA’s
   decision. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). In determining
   credibility, the IJ “may rely on any inconsistency or omission”. Singh v.
   Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (citations omitted); 8 U.S.C.
   § 1158(b)(1)(B)(iii). If the IJ determines the “totality of the circumstances”
   requires an adverse credibility finding, our court will defer to that finding so




                                           2
Case: 21-60491     Document: 00516496682           Page: 3   Date Filed: 10/04/2022




                                    No. 21-60491


   long as it is “supported by specific and cogent reasons”. Singh, 880 F.3d at
   225 (citations omitted).
          The BIA and IJ noted numerous inconsistencies between Kizito’s
   testimony, his application for asylum, and other record evidence; and
   determined he lacked sufficient corroborating evidence to reconcile the
   discrepancies. He also admitted to presenting false information on his visa
   application. Accordingly, the adverse credibility finding was supported by
   the record, and the evidence does not compel a contrary result. Wang v.
   Holder, 569 F.3d 531, 538 (5th Cir. 2009) (IJ’s adverse credibility decisions
   upheld unless no reasonable fact finder could reach such result).
          Because the adverse credibility finding against Kizito’s primary
   support for his claims (his testimony) was proper, the evidence does not
   compel a finding he was eligible for asylum, withholding of removal, or CAT
   protection. Avelar-Oliva v. Barr, 954 F.3d 757, 763–70 (5th Cir. 2020) (where
   petitioner’s testimony presents inconsistencies, failure to provide sufficient
   corroborating evidence may be “fatal to an alien’s application for relief”).
   (Kizito generally referred to the Ugandan government’s propensity to
   torture and animus towards those who aid the LGBTQ community in his
   brief to the BIA. Even assuming his claim that the country-condition report
   supports CAT relief by showing a likelihood of future torture was exhausted,
   the evidence does not compel a finding it is “more likely than not” he would
   be tortured in Uganda. Efe v. Ashcroft, 293 F.3d 899, 907–08 (5th Cir. 2002).)
          DISMISSED in part; DENIED in part.




                                         3